Citation Nr: 1130336	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a neck disability.  

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

8.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  
9.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1969, to include combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his substantive appeal, received by VA in February 2009, the Veteran requested a hearing before the Board, sitting at the RO.  A hearing was scheduled in May 2011, but the Veteran failed to appear.  As the Veteran has not shown good cause for his failure to appear and has not otherwise requested any additional hearing be scheduled, the Board will adjudicate the appellate issues presented.  

The issues of the entitlement to service connection for hearing loss of the left ear, tinnitus, a left knee disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A back disability is not shown in service, nor is arthritis of the spine shown within the one-year period after service discharge; in August 2007, the existence of spondylosis of the mid-to-lower thoracic spine is shown, but no nexus of that disorder to service or any inservice event is demonstrated.  

2.  Disability involving hearing loss of the right ear for VA purposes is not shown in service or after service.

3.  Service connection for a left knee disability was initially denied by RO action in March 1992 and the Veteran did not appeal.
 
4.  Following the March 1992 denial of service connection for a left knee disorder, evidence received by VA is new and relates to an unestablished fact necessary to substantiate the claim.

5.  Current disability of the neck is not shown.  

6.  Current disability involving peripheral neuropathy of the upper and/or lower extremities is not shown.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service, nor may arthritis of the back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


2.  Hearing loss of the right ear was not incurred in or aggravated by service, nor may a sensorineural hearing loss of the right ear be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The March 1992 rating decision, denying most recently service connection for a left knee disorder, is final.   38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.104 (1991), currently 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.104 (2010).  

4.  New and material evidence has been received by VA since the March 1992 denial of service connection for a left knee disability to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  A neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  Peripheral neuropathy of the upper and/or lower extremities was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service; it is not proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the April 2007 letter from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice, including that pertaining to the reopening of previously denied claims under Kent v. Nicholson, 20 Vet. App. 1 (2006), was provided to the Veteran prior to the initial adjudicatory action by the RO in April 2006, in accord with Pelegrini.  In the absence of any viable allegation a failure either as to the substance or timing of the notice provided, or a showing thereof, the Board concludes that compliance with its notice obligations under the VCAA has been achieved.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided VA medical examinations with respect to his left knee and hearing loss of the right ear during the course of the instant appeal in order to evaluate the nature and etiology of those disorders.  The reports from these examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  No objection as to the conduct of those examinations is voiced by the Veteran or his representative.  The other disorders herein at issue have not been the subject of any VA examination during the current appeal period and no VA medical examination relating to the back is deemed necessary as there is no showing of a back disorder in service or for years following service and the record does not include competent evidence linking any back disorder to service or any inservice event, excepting the Veteran's unsubstantiated account.  A "conclusory, generalized lay statement" than an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran has not described any injury or incident or event in service that he believes caused his disability.  There is insufficient evidence of an inservice occurrence and insufficient evidence of a nexus to service to meet the requirements for an examination.  Additionally, a preponderance of the evidence is against a showing of current disability involving a neck disorder or peripheral neuropathy of the upper and/or lower extremities.  On that basis, further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has substantially satisfied its duty to assist under the governing law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as arthritis or an organic disease of the nervous system, to include sensorineural hearing loss, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, it is clear, based on the Veteran's receipt of the Combat Action Ribbon, that he engaged in combat against the enemy while in Vietnam; however, he offers no specific assertion that any of the claimed disorders are combat-related or directly resulting from his engagement in combat with the enemy, nor does the record so indicate.  He has asserted that his disabilities are related to service but he has provided no information about the circumstance of any injury or incident in service such that the presumption of 1154(b) can be applied.  Additionally, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  By regulation made effective August 31, 2010, certain additional diseases were added to the aforementioned list, to include all B cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) during the presumptive period if applicable.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, the Veteran is presumed to have been exposed to Agent Orange, but he is not shown to have one of the disabilities linked by VA to any such exposure and he does not allege or produce evidence of a relationship between his inservice herbicide exposure and any claimed disorder.  See The Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984); The Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision by the United States Court of Appeals for Veterans Claims (Court) in Allen, 7 Vet. App. 439, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

Back Disability

Service treatment records are negative for complaints or findings of a back disability, as are medical examination and treatment reports compiled postservice, except one.  The only indication of any back-related disorder is that shown as an incidental finding on a chest X-ray taken by VA in August 2007 and demonstrating the presence of age-related mid-lower thoracic spine spondylosis.  No medical professional has linked the Veteran's thoracic spine spondylosis to his period of military service or any event thereof and it is clear that the thoracic spine spondylosis was found by a medical professional to be age-related.  To the extent that the Veteran indicates that his back disorder is service-related, such contention lacks any corroboration in the other evidence on file.  While the Veteran is certainly competent to state what comes to him through his senses, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), he is not shown to have the requisite medical background as to render competent his opinions as to medical etiology.  As such, the preponderance of the evidence is against entitlement to service connection for a back disorder and, as a result, service connection for a back disability must be denied.  

Hearing Loss of the Right Ear

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The record reflects that the Veteran engaged in combat against the enemy while serving in the military in Vietnam, with exposure to heavy and small arms fire; thus, inservice acoustic trauma is conceded.  This case turns on what impact that acoustic trauma had on the auditory acuity of the Veteran's right ear.  Results from inservice and postservice auditory testing fail to meet the minimum criteria set forth in 38 C.F.R. § 3.385 to establish the existence of hearing loss of the right ear for VA purposes, to include that identified on a VA audiological examination in May 2007.  The decibel levels at frequencies 500, 1000, 2000, 3000, and 4000 for the right ear were 20, 35, 15, 20, and 20 respectively, with a word recognition score of 100%.  Although the Veteran is competent to report diminished hearing, he is not competent to describe the specific decibel levels of his hearing loss.  The medical evidence shows that his right ear hearing loss does not meet the requirements to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2010).  In the absence of a showing of current disability, service connection for hearing loss of the right ear must be denied.  

New and Material Evidence for Service Connection for a Left Knee Disorder

Service connection for a left knee disorder was originally and most recently denied by RO action in March 1992.  The basis of that denial was that no inservice injury was shown, that Osgood-Schlatter's disease was a congenital or developmental anomaly for which VA compensation was not payable, and that there was no current evidence of lateral collateral ligament strain.  The Veteran did not appeal, and the decision became final.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.104 (1991), currently 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.104 (2010).  

In general, final decisions of the Regional Office can only be reopened if new and material evidence is presented or secured with respect to a claim that has been finally disallowed.  38 C.F.R. § 3.156 (2010).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The U.S. Court of Appeals for Veterans Claims (Court) has found that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Given the finality of the most recent denial of service connection in March 1992, the question at this juncture is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This necessitates a review of the evidence submitted prior to and subsequent to that most recent, final denial.  

Evidence on file at the time of entry of the March 1992 denial included service treatment medical records indicating the Veteran's receipt of medical assistance in September 1967, approximately two months after service entrance, for complaints of left knee pain of one week's duration.  A clinical impression of a mild lateral collateral ligament strain was recorded.  In October 1968, the Veteran was hospitalized for treatment of Osgood-Schlatter's disease of the left knee, which was noted to have existed prior to service entrance.  Noted during that hospitalization was the Veteran's account that he had injured his left knee at the age of 13 years when he struck it and was treated with casting for a two-week period.  Also indicated was a reinjury occurring approximately three months previously when the Veteran tripped aboard the USS PINSTON, with casting of the left knee again being required.  Continued left knee difficulties following that injury were reported.  

Service records show that medical treatment was necessitated in February 1969 for injuries sustained in a motor vehicle accident, but there was no indication of any left knee involvement associated therewith.  Further treatment of Osgood-Schlatter's disease of the left knee was received in March 1969, and on the occasion of a separation medical examination in August 1969, no left knee disorder was objectively identified.  

Since the March 1992 decision, VA examination and treatment reports have been added to the record, only a very small portion of which denote any complaints or findings involving a left knee disorder.  For example, a VA post-traumatic stress disorder examination in May 2007 referenced a history of the Veteran's inservice hospitalization for left knee problems.  Psychology treatment notes compiled in May 2007 include a history of outpatient knee surgery in 1987.  On a VA joints examination in March 2008, the Veteran complained of a constant, dull pain of the left knee, with occasional swelling.  Use of Tramadol for pain relief was noted.  Clinical and X-ray examinations yielded a diagnosis of left knee arthralgia, but with a previous history of Osgood-Schlatter's disease.  Based on the foregoing and a review of the claims folder, the VA examiner opined that the Veteran's current left knee disorder was not caused or aggravated by his military service.  Osgood-Schlatter's disease was noted to be a developmental anomaly of the tibial tubercle which resolves after complete fusion of the epiphyseal plates at around the age of 18 years.  That entity would not in the opinion of the VA examiner cause any type of internal knee derangement or result in any chronic knee problem.  The Veteran's left knee arthralgia was in the examiner's opinion more likely the result of the natural aging process, musculoskeletal deconditioning due to physical inactivity, and a genetic predisposition to developing an osteoarthritic condition.  

Also received into the record were internet materials from two sources, including WebMD, with respect to Osgood-Schlatter's disease.  One such article included a highlighted reference indicating that Osgood-Schlatter's disease causes degenerative changes in the bones and can progress to avascular and aseptic necrosis.  

The internet article indicating that Osgood-Schlatter's disease results in degenerative changes must be deemed credible per Justus v. Principi, 3 Vet. App. 510, 513 (1992), and it is sufficient to reopen the claim since it raises the possibility that the Veteran has a disability related to service.  On that basis, the Veteran's claim to reopen for service connection for a left knee disability is granted and the claim is reopened.  The issue of entitlement to service connection for a left knee disability will be addressed in the remand portion of this decision.

Neck Disorder and Peripheral Neuropathy of the Upper and Lower Extremities

Service and postservice treatment records fail to identify a diagnosis of a neck disorder or peripheral neuropathy of the upper and/or lower extremities.  On a VA medical examination relating to the Veteran's diabetes mellitus in May 2007, the Veteran denied any neurological complications from his diabetes and the VA examiner who conducted that evaluation concluded that no neurological complications from diabetes were in fact present.  The record otherwise indicates that the Veteran sought VA medical assistance in December 2007 for a sore foot, but examination yielded only a diagnosis of dyshydrotic eczema.  No other complaints or findings referable to a neck disorder or peripheral neuropathy of any extremity are shown.  The only evidence supportive of entitlement are the Veteran's broad statements alleging entitlement to service connection for a neck disorder and peripheral neuropathy, albeit without indicating the particular circumstances or means by which the alleged disorders are service-related.  Although the Veteran is competent to report symptoms per Buchanan, supra, a preponderance of the evidence is against a showing of current disability involving either a neck disorder or peripheral neuropathy affecting the upper and/or lower extremities.  To that end, service connection for each claimed disorder must be denied.

ORDER

Service connection for a back disorder is denied.  

Service connection for hearing loss of the right ear is denied.  

New and material evidence has been received by VA to reopen the previously claim for service connection for a left knee disorder and, to that extent, the claim to reopen is granted and the claim is reopened.  

Service connection for a neck disorder is denied.  

Service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, is denied.  

Service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, is denied.  


REMAND

Further medical input in the form of VA medical examinations and opinions are deemed necessary with respect to the remaining appellate issues involving claims for service connection for hearing loss of the left ear, tinnitus, and a right knee disorder.  See 38 C.F.R. § 19.9 (2010).  

A recent VA audiology examination performed in May 2007 disclosed hearing loss of the left ear for VA purposes, as well as tinnitus; however, the VA examiner did not to render an opinion as to the likelihood of service incurrence of either disorder, citing the need for undue speculation in order to offer any such opinion.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have a bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.

The Board finds that the mere speculation language of the May 2007 opinion by the VA examiner to be insufficient and that, pursuant to Jones, supra, remand of this matter to the AMC for an additional VA examination and nexus opinion by a VA examiner is required.

Concerning the claim for service connection for a right knee disorder, the Board notes that the RO denied that claim on the basis that no current disability was demonstrated.  However, no VA medical examination was obtained, despite a showing by right knee X-rays (taken for comparison at the time of a VA examination in March 2008 regarding the left knee) of narrowing of the medial compartment and peripheral osteophytic spurring, which may be indicia of an arthritic process.  In order to verify the existence of current disability and its relationship, if any, to service, further development is needed.  

Lastly, an examination is required for the left knee as well, in order to address the medical assertion that the Veteran's Osgood-Schlatter's disease has caused further disability that may be linked to service.

Accordingly, this portion of the Veteran's appeal is hereby REMANDED for the following actions:

1.  Obtain any pertinent records of VA medical treatment, not already of record, for inclusion in the Veteran's VA claims folder, including but not limited to any and all treatment records from the VA Medical Center in Dallas, Texas, compiled since February 2008.  

2.  Thereafter, afford the Veteran a VA examination in order to ascertain the nature and etiology of his claimed hearing loss of the left ear (which is shown to meet the criteria of 38 C.F.R. § 3.385), and his tinnitus.  The claims file should be made available to the examiner in conjunction with that examination and the examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The VA examiner is asked to address the following question, offering a complete rationale for each opinion provided:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss of the left ear and/or tinnitus originated in service or is otherwise related to service or any event in service, including documented inservice acoustic trauma?  Was any organic disease of the nervous system, to include sensorineural hearing loss, manifested during the one-year period immediately following service discharge, and if so, how?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

3.  In addition, afford the Veteran a VA joints examination in order to ascertain the nature and etiology of his claimed right knee  and left knee disabilities.  Note that March 2008 X-ray films disclosed narrowing of the medial compartment and peripheral osteophytic spurring, the significance of which is not revealed by the existing record.  The claims file should be made available to the examiner in conjunction with that examination and such examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The VA examiner is asked to address the following question, offering a complete rationale for each opinion provided:  

Is it at least as likely as not (50 percent or greater probability) that any right knee or left knee disability, including arthritis, originated in service or is otherwise related to service or any event in service?  Is right knee or left knee arthritis manifested during the one-year period immediately following service discharge, and, if so, how?  When offering the opinion as to the left knee, the examiner should specuifically address the internet article in the file asserting that there is a relationship between Osgood-Schlatter's disease and later degenerative changes and other disabilities of the knees.  the examiner is also requested to offer an opinion as to whether the veteran's left knee disability that may have pre-existed at service entry, was aggravated during service.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

4.  Lastly, readjudicate the issues on appeal and if any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


